Citation Nr: 0829832	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-00 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for residuals of an 
allergic reaction to a vaccination shot.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel




INTRODUCTION

The appellant served on active duty for training from May 
1981 to August 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  A chronic right shoulder disorder was not present in 
service or thereafter.

2.  The appellant has no disability related to any allergic 
reaction to a vaccination shot during service.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by active duty for training.  38 U.S.C.A. §§ 101, 
106, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2007).

2.  The residuals of an allergic reaction to a vaccination 
shot were not incurred in or aggravated by active duty for 
training.  38 U.S.C.A. §§ 101, 106, 1131 (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.  See 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  The timing requirement enunciated in 
Pelegrini applies equally to the initial-disability-rating 
and effective-date elements of a service-connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the appellant with the notice required under 
the VCAA, to include notice with respect to the disability-
rating and effective-date elements of the claim, by letter 
mailed in July 2006, prior to its initial adjudication of the 
claim.  


With respect to the duty to assist, the record reflects that 
the veteran's service medical records have been obtained.  
The appellant has not identified any post-service medical 
evidence that could be obtained to support his claim, but has 
requested that he be afforded a VA examination.  The Board 
has determined that no such examination is required in this 
case because the medical evidence currently of record is 
sufficient to decide the claims and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate either claim.  In this regard, the Board 
notes that there is no evidence of either claimed disability 
in the service medical records and there is no post-service 
medical evidence of either claimed disability.  Moreover, the 
appellant has submitted no other corroborating evidence that 
either claimed condition was present in service.

In sum, the Board is satisfied that the RO has complied with 
the notice and duty to assist requirements of the VCAA and 
the pertinent implementing regulation.  Accordingly, the 
Board will address the merits of the claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1131; 38 C.F.R. §§ 3.6, 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The appellant contends that he has residual effects of an 
allergic reaction to a vaccination shot.  According to the 
his representative's statement, the appellant further alleges 
that he currently has bumps located on his right shoulder 
that are a result of the allergic reaction.  

The appellant's service treatment records indicate that the 
appellant received several vaccination shots in May and June 
of 1981; they do not show that he experienced any allergic 
reaction to a shot.  In addition, they do not show that he 
complained of or was found to have any right shoulder 
disorder.  Moreover, there is no post-service medical 
evidence of either claimed disability, and the report of a 
March 1985 Army Reserve examination shows that the 
appellant's skin and right shoulder were found to be normal.

The Board has considered the appellant's statements to the 
effect that he has these claimed disabilities as a result of 
his military service.  He is certainly competent to state 
that he currently has bumps on his right shoulder, as he 
apparently told his representative.  Neither he nor his 
representative has indicated when these bumps initially 
appeared, and it is not clear whether these bumps constitute 
the right shoulder disability for which service connection is 
sought.  In any event, in view of the normal findings on the 
March 1985 examination and the absence of any medical 
evidence in service or thereafter of an allergic reaction to 
a vaccination shot or of a right shoulder disability, the 
Board must conclude that the preponderance of the evidence is 
against these claims.


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for residuals of an 
allergic reaction to a vaccination shot is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


